 
Agreement
 
(English Translation)
 
Party A: Zhuolu Hydraulic and Hydro-Power Engineering Company Limited
 
Party B: Zhuolu Jinxin Mining Company Limited
 
Whereas:
 
As of March 20, 2010, Party B owed Party A equipments and construction fee in a
total of RMB 16,000,000(the “Fee”).
 
NOW, THEREFORE, with the consensus reached through negotiation, the parties have
entered into this Agreement and agree to abide by it pursuant to the applicable
laws, regulations and rules of the PRC (“laws of the PRC”):
 
Item I
 
Party B will pay the total amount of RMB 16,000,000 to Party A in three payments
as follows:
 
1. RMB 6,000,000 on or before December 31, 2010.
 
2. RMB 5,000,000 on or before December 31, 2011.
 
3. RMB 5,000,000 on or before December 31, 2012.
 
Item II
 
The Fee bears no interests until any amount of the Fee is overdue according to
the payment terms stated in Item I.  Interest will be charged on any overdue
amount at the benchmark rate issued by Commercial Bank during the same period
when the amount is overdue.
 
Item III
 
Any disputes arising from or in relation to this Agreement shall first be
settled by the negotiation of both parties. If the dispute could not be solved
by negotiation, each party can file the dispute to any court of competent
jurisdiction.
 
Item IV
 
This Agreement shall be executed in two copies, each party holds one.  Each of
the copies shall be deemed as the original one and has the same effect upon the
signing on the Agreement.
 
Party A: Zhuolu Hydraulic and Hydro-Power Engineering Company Limited
 
Representative:
 
Date:  03/20/2010
 
Party B: Zhuolu Jinxin Mining Co., Ltd.
 
Representative:
 
Date: 3/20/2010
 